                       Case 20-50527-LSS          Doc 183        Filed 07/20/21        Page 1 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

       In re:                                                     Chapter 11
       BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
       DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                             Debtors.

       BOY SCOUTS OF AMERICA,

                                Plaintiff,                        Adv. Pro. No. 20-50527 (LSS)

                  v.

       A.A., et al.,

                                Defendants.

                NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                        HEARING ON JULY 21, 2021, AT 10:00 A.M. (ET)

This remote hearing will be conducted entirely over Zoom and requires all participants to register
             in advance. Please register by July 21, 2021, at 8:30 a.m. Eastern Time
                 COURTCALL WILL NOT BE USED FOR THIS HEARING.
                    Please use the following link to register for this hearing:

       https://debuscourts.zoomgov.com/meeting/register/vJItcuCvrjMuGL8hKqNOEdTIiHBtqzUDiIs

  After registering your appearance by Zoom, you will receive a confirmation email containing
                             information about joining the hearing.

                                             Topic: Boy Scouts of America

                   Time: July 21, 2021, at 10:00 a.m. Eastern Time (US and Canada)




   1
     The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
   number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
   is 1325 West Walnut Hill Lane, Irving, Texas 75038.

   2
       Amended items appear in bold.
           Case 20-50527-LSS        Doc 183      Filed 07/20/21   Page 2 of 5




RESOLVED MATTTER:

1.   Third-Party Motion for Correction and Response (D.I. 5349, filed 6/15/21).

     Objection Deadline: July 7, 2021.

     Responses Received:

     a)     Debtors’ Response to Third-Party Motion for Correction and Response (D.I. 5532,
            filed 7/8/21); and

     b)     Declaration of Catherine Nownes-Whitaker Regarding the Third-Party
            Motion for Correction and Response (D.I. 5642, filed 7/20/21).

     Related Pleadings:

     a)     Notice of Hearing (D.I. 5350, filed 6/15/21);

     b)     Notice of Hearing During Pandemic (D.I. 5353, filed 6/15/21);

     c)     (FILED UNDER SEAL) Third-Party Motion for Audit of Agent Records and
            Assignment of Counsel (D.I. 5601, filed 7/15/21); and

     d)     (REDACTED) Third-Party Motion for Audit of Agent Records and
            Assignment of Counsel (D.I. 5602, filed 7/15/21).

     Status: This matter is going forward.

ADJOURNED MATTER:

2.   Debtors’ Motion for Entry of an Order (I) Approving Lehr Settlement Agreement and (II)
     Modifying the Automatic Stay, to the Extent Necessary, to Permit Payment of Settlement
     Amount by Applicable Insurance (D.I. 2719, filed 4/28/21).

     Objection Deadline: May 12, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     Objection of the Tort Claimants’ Committee to Debtors’ Motion for Entry of an
            Order (I) Approving Lehr Settlement Agreement and (II) Modifying the Automatic
            Stay, to the Extent Necessary, to Permit Payment of Settlement Amount by
            Applicable Insurance (D.I. 3781, filed 5/12/21);

     b)     Joinder of the Future Claimants’ Representative to the Objection of the Tort
            Claimants’ Committee to Debtors’ Motion for Entry of an Order (I) Approving
            Lehr Settlement Agreement and (II) Modifying the Automatic Stay, to the Extent
            Necessary, to Permit Payment of Settlement Amount by Applicable Insurance (D.I.
            3851, 5/12/21); and
             Case 20-50527-LSS         Doc 183     Filed 07/20/21    Page 3 of 5




       c)     Joinder and Statement of Support of the Coalition of Abused Scouts for Justice
              Regarding Objections to First Mediators’ Report (D.I. 3854, filed 5/12/21).

       Related Pleadings:    None.

       Status: This matter is adjourned to August 25, 2021.

MATTER GOING FORWARD:

3.     Century’s Motion to Amend the Court’s Order (I) Approving Procedures for (A) Interim
       Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense
       Reimbursement for Official Committee Members and (II) Granting Related Relief (Dkt.
       No. 341) (D.I. 3161, filed 5/5/21).

       Objection Deadline: May 12, 2021, at 4:00 p.m. (ET), extended to May 14, 2021, for the
       Debtors.

       Responses Received:

       a)     Response of the Tort Claimants’ Committee to Century’s Motion to Amend the
              Court’s Order (I) Approving Procedures for (A) Interim Compensation and
              Reimbursement of Expenses of Retained Professionals and (B) Expense
              Reimbursement for Official Committee Members and (II) Granting Related Relief
              (D.I. 3775, filed 5/12/21); and

       b)     Debtors’ Response to Century’s Motion to Amend the Court’s Order (I) Approving
              Procedures for (A) Interim Compensation and Reimbursement of Expenses of
              Retained Professionals and (B) Expense Reimbursement for Official Committee
              Members and (II) Granting Related Relief (Dkt. No. 341) (D.I. 4094, filed 5/14/21).

       Related Pleadings:

       a)     Declaration of Stamatios Stamoulis (D.I. 3286, filed 5/6/21);

       b)     Century’s Submission of Proposed Order in Further Support of its Motion to
              Amend the Court’s Order (I) Approving Procedures for (A) Interim
              Compensation and Reimbursement of Expenses of Retained Professionals and (B)
              Expense Reimbursement for Official Committee Members and (II) Granting
              Related Relief (Dkt. No. 341) (D.I. 4113, filed 5/17/21); and

       c)     Response to Cancellation of 6/17/2021 Hearing and Request to Go Forward with
              Hearing on Century’s Pending Motion (Dkt. 3161) (D.I. 5357, filed 6/16/21).

       Status: This matter is going forward.

ADVERSARY PROCEEDING

Boy Scouts of America v. AA, et al.. Adv. Pro. No. 20-50527 (LSS)
            Case 20-50527-LSS         Doc 183     Filed 07/20/21     Page 4 of 5




1.   Notice of Fifth Stipulation by and Among the Boy Scouts of America, The Official
     Committee of Survivors of Abuse, and the Official Committee of Unsecured Creditors
     Modifying the Consent Order Granting the BSA’s Motion for a Preliminary Injunction
     Pursuant to 11 U.S.C. §§ 105(a) and 362 and Further Extending the Termination Date of
     the Standstill Period (D.I. 178, filed 6/24/21).

     Objection Deadline: July 8, 2021, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

     a)     Amended Notice of Fifth Stipulation by and Among the Boy Scouts of America,
            The Official Committee of Survivors of Abuse, and the Official Committee of
            Unsecured Creditors Modifying the Consent Order Granting the BSA’s Motion for
            a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 and Further
            Extending the Termination Date of the Standstill Period (D.I. 179, filed 6/25/21);
            and

     b)     Certificate of No Objection Regarding Amended Notice of Fifth Stipulation by and
            Among the Boy Scouts of America, The Official Committee of Survivors of Abuse,
            and the Official Committee of Unsecured Creditors Modifying the Consent Order
            Granting the BSA’s Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§
            105(a) and 362 and Further Extending the Termination Date of the Standstill Period
            (D.I. 181, filed 7/12/21).

     Status: A certificate of no objection has been filed. No hearing is necessary for this matter
     unless the Court has any questions.

                      [Remainder of this page intentionally left blank]
           Case 20-50527-LSS   Doc 183     Filed 07/20/21    Page 5 of 5




Dated: July 20, 2021           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                               /s/ Paige N. Topper
                               Derek C. Abbott (No. 3376)
                               Andrew R. Remming (No. 5120)
                               Paige N. Topper (No. 6470)
                               Michelle M. Fu (No. 6661)
                               1201 North Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Email: dabbott@morrisnichols.com
                                       aremming@morrisnichols.com
                                       ptopper@morrisnichols.com
                                       mfu@morrsinichols.com
                               – and –

                               WHITE & CASE LLP
                               Jessica C. Lauria (admitted pro hac vice)
                               1221 Avenue of the Americas
                               New York, New York 10020
                               Telephone: (212) 819-8200
                               Email: jessica.lauria@whitecase.com

                               – and –

                               WHITE & CASE LLP
                               Michael C. Andolina (admitted pro hac vice)
                               Matthew E. Linder (admitted pro hac vice)
                               Laura E. Baccash (admitted pro hac vice)
                               Blair M. Warner (admitted pro hac vice)
                               111 South Wacker Drive
                               Chicago, Illinois 60606
                               Telephone: (312) 881-5400
                               Email: mandolina@whitecase.com
                                      mlinder@whitecase.com
                                      laura.baccash@whitecase.com
                                      blair.warner@whitecase.com

                               ATTORNEYS FOR THE DEBTORS AND
                               DEBTORS IN POSSESSION
